Exhibit 10.37

Qualified Automatic Contribution Arrangement, Qualified Default Investment
Alternative and Maximum

Elective Deferral Amendment

Section 1. General Information and General Provisions

 

  1.1 Plan Name: Herbalife International of America, Inc. Employees’ 401(k)
Profit Sharing Plan (the “Plan”).

 

  1.2 Plan Sponsor: Herbalife International of America, Inc. (the “Sponsoring
Employer”).

 

  1.3 Enactment Date. This Amendment is entered into as of January 1, 2009, by
the Sponsoring Employer.

 

  1.4 Supersedure. This Amendment supersedes any conflicting provisions of the
Plan, any administrative policy regarding Elective Deferrals, and/or the Plan’s
funding policy. Furthermore, this Amendment supersedes any State (or
Commonwealth) law that would directly or indirectly prohibit or restrict the
inclusion of an Automatic Contribution Arrangement in the Plan, pursuant to
ERISA §514(e)(1) and Department of Labor Regulation §2550.404c–5(f).

 

  1.5 Good Faith Compliance. This document is an Amendment to the Plan, any
administrative policy regarding Elective Deferrals, and/or the Plan’s funding
policy; is intended as good faith compliance with all current guidance with
respect to Automatic Contribution Arrangements; and will incorporate any
subsequent guidance with respect to Automatic Contribution Arrangements, even to
the extent that such subsequent guidance would modify the terms of this
Amendment.

Section 2. Characteristic of Elective Deferrals

 

  2.1 Characteristic of Elective Deferrals. The Elective Deferrals that are
withheld under the Automatic Contribution Arrangement will be treated as
follows:

 

  x Entirely Pre-Tax. All of the Elective Deferrals will be Pre-Tax Elective
Deferrals.

 

  ¨ Entirely Roth. All of the Elective Deferrals will be Roth Elective
Deferrals.

 

  ¨ A Portion Pre-Tax and a Portion Roth.             % of the Elective
Deferrals will be Pre-Tax Elective Deferrals;             % of the Elective
Deferrals will be Roth Elective Deferrals.

Section 3. Eligible Participants

 

  3.1 Eligible Participants. The following classes of participants are Eligible
Participants and will be subject to the Automatic Contribution Arrangement:

 

  x New Participants. New participants who are eligible to make Elective
Deferrals and who are entering the Elective Deferral component of the Plan.

 

  x Participants Who Did Not Return Election. Participants in the Elective
Deferral component of the Plan who have not returned an election form with
respect to Elective Deferrals.

 

  x Participants Who Elected Zero Rate of Deferrals before November 12, 2008.
Participants in the Elective Deferral component of the Plan who have elected not
to have Elective Deferrals made on their behalf except for (a) participants
precluded from deferring due to financial hardship distribution rules and
(b) participants who have been previously automatically enrolled that have
affirmatively elected not to have Elective Deferrals made on their behalf.

 

  ¨ Participants Who Elected Lower Rate of Deferrals. Participants in the
Elective Deferral component of the Plan whose contribution rate of their
Elective Deferrals are less than the applicable Automatic Contribution
Percentage or Qualified Percentage as of the Effective Date of the Automatic
Contribution Arrangement.

 

  ¨ Other                                                              .

Section 4. Duration/Expiration of Automatic Contribution Overriding Election

 

  4.1 Duration/Expiration of Automatic Contribution Overriding Election. An
Eligible Participant’s Automatic Contribution Overriding Election shall expire
in accordance with the following provisions:

 

1



--------------------------------------------------------------------------------

(a)    x    Election Does Not Expire. The Automatic Contribution Overriding
Election will not expire, but will remain in force until changed by the Eligible
Participant. An Eligible Participant need not execute a subsequent Automatic
Contribution Overriding Election in order to have the prior Automatic
Contribution Overriding Election apply to the Automatic Contribution Percentage
or Qualified Percentage of a subsequent Plan Year. Any subsequent change to the
Automatic Contribution Overriding Election will be made in accordance with the
terms and conditions of the Plan relating to the modification of Elective
Deferrals. (b)    ¨    Election Expires. If a Eligible Participant’s Automatic
Contribution Overriding Election reduces the contribution rate of his or her
Elective Deferrals to a level that is less than the Automatic Contribution
Percentage or Qualified Percentage that is in effect as of the date selected
below, then such Eligible Participant’s Automatic Contribution Overriding
Election will expire as of:

 

   ¨ The first day of each Plan Year.

 

   ¨ Each anniversary date of an Eligible Participant’s Entry Date into the
Elective Deferral component of the Plan.

 

   ¨ Other:                                                              .

 

  4.2 Eligible Participants Affected by Expiration of Automatic Contribution
Overriding Election. If Section 4.1(b) is checked, then Section 4.1(b) shall
apply to the following Eligible Participants:

 

  ¨ Zero Contribution Rate. Any Eligible Participant who has elected pursuant to
his or her Automatic Contribution Overriding Election not to have Elective
Deferrals made on their behalf and whose contribution rate of his or her
Elective Deferrals is zero as of the expiration date of Section 4.1(b).

 

  ¨ Lower Contribution Rate. Any Eligible Participant who has elected pursuant
to his or her Automatic Contribution Overriding Election to have a contribution
rate of his or her Elective Deferrals that is less than the applicable Automatic
Contribution Percentage or Qualified Percentage as of the expiration date of
Section 4.1(b).

 

  ¨ Other:                                                              .

 

  4.3 Reenrollment. If Section 4.1(b) is checked, then to the extent that any
Eligible Participant’s Automatic Contribution Overriding Election expires in
accordance with Section 4.1(b), any Eligible Participant as set forth in
Section 4.2 will be reenrolled in the Automatic Contribution Arrangement at the
Automatic Contribution Percentage or Qualified Percentage that applies to such
Eligible Participant as of the expiration date of Section 4.1(b).

Section 5. Type of Automatic Contribution Arrangement

 

  5.1 Type of Automatic Contribution Arrangement. The type of Automatic
Contribution Arrangement which this Amendment reflects is as follows:

 

(a)    x    Qualified Automatic Contribution Arrangement. The Automatic
Contribution Arrangement is a Qualified Automatic Contribution Arrangement as
described in PPA §902(a), which added Code §401(k)(13). (b)    ¨    Eligible
Automatic Contribution Arrangement. The Automatic Contribution Arrangement is an
Eligible Automatic Contribution Arrangement as described in PPA §902(d), which
added Code §414(w). (c)    ¨    Traditional Automatic Contribution Arrangement.
The Automatic Contribution Arrangement does not incorporate the provisions set
forth in PPA §902.

Section 6. Qualified Automatic Contribution Arrangement

 

6.1    ¨    Not Applicable. The Plan does not include a Qualified Automatic
Contribution Arrangement. 6.2    x    Effective Date. The Qualified Automatic
Contribution Arrangement is effective January 1, 2009.

 

  6.3 Initial Qualified Percentage. If Section 6.2 is checked, then an Eligible
Participant will be treated as having elected to have the Employer make Elective
Deferrals to the Plan in an amount equal to 3% of Compensation as the Qualified
Percentage in the first Applicable Plan Year.

 

2



--------------------------------------------------------------------------------

  6.4 Qualified Percentage for Subsequent Applicable Plan Years. If Section 6.2
is checked, then an Eligible Participant will be treated as having elected to
have the Employer make Elective Deferrals to the Plan in the amounts equal to
the following percentages of Compensation as the Qualified Percentages in
subsequent Applicable Plan Years after the first Applicable Plan Year:

4% of Compensation as the Qualified Percentage in the second Applicable Plan
Year.

5% of Compensation as the Qualified Percentage in the third Applicable Plan
Year.

6% of Compensation as the Qualified Percentage in any subsequent Applicable Plan
Year after the third Applicable Plan Year.

 

  6.5 Non-Elective Contribution or Matching Contribution Requirement. If
Section 6.2 is checked, then the Employer will make the following contribution:

 

(a)    ¨    Non-Elective Contribution. The Employer will make a non-elective
contribution equal to at least 3% of Compensation. Such non-elective
contribution will be made on behalf of:

 

  ¨ Any participant in the Elective Deferral component of the Plan who is a
non-highly compensated employee, regardless of whether such participant makes
Elective Deferrals or after-tax employee contributions.

 

  ¨ Any participant in the Elective Deferral component of the Plan, regardless
of whether such participant makes Elective Deferrals or after-tax employee
contributions.

 

  ¨ Other:                                                              .

 

(b)    x    Matching Contribution.

 

  (1) The Employer will make a matching contribution equal to either:

 

  x Basic Matching Contribution. The sum of (1) 100% of a participant’s Elective
Deferrals that do not exceed 1% of Compensation; plus (2) 50% of such
participant’s Elective Deferrals that exceed 1% of Compensation but do not
exceed 6% of Compensation.

 

  ¨ Enhanced Matching Contribution. The sum of (1) 100% of the participant’s
Elective Deferrals that do not exceed             % of Compensation; plus, if
applicable, (2)             % of the participant’s Elective Deferrals that
exceed             % of Compensation but do not exceed             %.

 

  (2) If Section 6.5(b) is checked, then such matching contribution will be made
on behalf of:

 

  ¨ Any participant in the Elective Deferral component of the Plan who is a
non-highly compensated employee and who makes Elective Deferrals.

 

  x Any participant in the Elective Deferral component of the Plan who makes
Elective Deferrals.

 

  ¨ Other:                                                              .

 

  (3) If Section 6.5(b) is checked, then the ratio of such matching
contributions to Elective Deferrals of a participant who is a highly compensated
employee must not exceed the ratio of such matching contributions to Elective
Deferrals of any participant who is a non-highly compensated employee with
Elective Deferrals at the same percentage of Compensation as any highly
compensated employee. Furthermore, the ratio of a participant’s matching
contributions to the participant’s Elective Deferrals may not increase as the
amount of a participant’s Elective Deferrals increases.

 

  (c) Plan to Which Contribution Will Be Made. The non-elective contribution of
Section 6.5(a) or the matching contribution of Section 6.5(b) will be made to:

 

  x This Plan.

 

  ¨ The following plan, so long as the plan meets the requirements of Code
§401(k)(12)(F) and the Treasury Regulations thereunder:
                                      .

 

3



--------------------------------------------------------------------------------

  (d) Compensation. The term “Compensation” means, for purposes of the
non-elective contribution of Section 6.5(a) or the matching contribution of
Section 6.5(b), the following:

 

  (1) Definition. Compensation is defined as:

 

  x Form W-2 compensation

 

  ¨ Code §3401 compensation

 

  ¨ Code §415 safe harbor compensation

 

  (2) Non-taxable Amounts. Non-taxable amounts under Code §125, §132(f)(4),
§401(k), §402(h), §403(b), §457(b) and §414(h)(2) will:

 

  x Be included as Compensation

 

  ¨ Not be included as Compensation

 

  (3) Compensation Measuring Period. The Compensation measuring period is the:

 

  x Plan Year

 

  ¨ Fiscal year ending on or within the Plan Year

 

  ¨ Calendar year ending on or within the Plan Year

 

(4)      x    Exclusions. The following categories of remuneration will not be
counted as Compensation:

 

  ¨ Compensation received prior to becoming a participant

 

  ¨ Compensation received while an ineligible employee

 

  x All items in Treasury Regulation §1.414(s)-1(c)(3) (i.e., expense
allowances, fringe benefit, moving expenses, etc.)

 

  ¨ Post-severance compensation

 

  ¨ Deemed 125 compensation

 

  x Bonuses

 

  ¨ Overtime

 

  ¨ Commissions

 

  ¨ Other                                                              

 

  

 

 

  (5) Compensation must comply with Code §414(s). Compensation for purposes of
the non-elective contribution of Section 6.5(a) or the matching contribution of
Section 6.5(b) must qualify as a nondiscriminatory definition of compensation
under Code §414(s) and the Treasury Regulations thereunder.

 

  (e) Contribution Subject to Withdrawal Restrictions. The non-elective
contribution of Section 6.5(a) or the matching contribution of Section 6.5(b) is
subject to the withdrawal restrictions set forth in Code §401(k)(2)(B) and
Treasury Regulation §1.401(k)-1(d).

 

  (f) Contribution Must Not Be Used for Permitted Disparity Purposes. The
non-elective contribution of Section 6.5(a) or the matching contribution of
Section 6.5(b) will be met without regard to Code §401(l), and, for purposes of
Code §401(l), the non-elective contribution of Section 6.5(a) or the matching
contribution of Section 6.5(b) will not be taken into account.

 

4



--------------------------------------------------------------------------------

  6.6 Vesting Schedule. If Section 6.2 is checked, then a participant’s
sub-account that holds the non-elective contribution of Section 6.5(a) or the
matching contribution of Section 6.5(b) will be subject to the following vesting
schedule:

 

(a)    ¨    100% Full and Immediate Vesting. A participant’s sub-account will be
100% fully and immediately vested. (b)    x    2-Year Cliff Vesting Schedule.   
             1 Year of Vesting Service        0% Vested              2 Years of
Vesting Service    100% Vested (c)    ¨    Modified 2-Year Cliff Vesting
Schedule.                 1 Year of Vesting Service          % Vested     
        2 Years of Vesting Service    100% Vested

 

  6.7 Usage of Forfeitures. If Section 6.2 and either Section 6.6(b) or 6.6(c)
are checked, then with respect to any forfeiture of the non-vested interest in a
participant’s sub-account that contains the non-elective contribution of
Section 6.5(a) or the matching contribution of Section 6.5(b), the Administrator
may elect to use all or any portion of the forfeitures to pay administrative
expenses incurred by the Plan. Forfeitures that are not used to pay
administrative expenses will be used first to restore previous forfeitures of
participants’ accounts as necessary and permitted pursuant to the provisions of
the Plan. Forfeitures that are not used to pay administrative expenses and are
not used to satisfy the provisions of the previous sentence will then be
allocated/used:

 

  ¨ Not Applicable. Section 6.6(a) is checked; the participant’s sub-account
that contains the non-elective contribution of Section 6.5(a) and/or the
matching contribution of Section 6.5(b), as applicable, will be 100% fully and
immediately vested, and forfeiture of such sub-account will not occur.

 

  x Forfeitures Used to Reduce Any Employer Contributions. Forfeitures will be
used to reduce any Employer contributions.

 

  ¨ Forfeitures Added to Any Employer Contributions. Forfeitures will be added
to any Employer contributions and will be allocated pursuant to the terms of the
Plan.

 

  ¨ Other:

 

  6.8 Exemption from ADP Test. If Section 6.2 is checked, then notwithstanding
anything in the Plan to the contrary, the Plan will be treated as meeting the
ADP test as set forth in Code §401(k)(3)(A)(ii) in any Plan Year in which the
Plan includes a Qualified Automatic Contribution Arrangement pursuant to PPA
§902(a), which added Code §401(k)(13)(A).

 

  6.9 Limited Exemption from ACP Test. If Section 6.2 is checked, then
notwithstanding anything in the Plan to the contrary, the Plan shall be treated
as having satisfied the ACP test as set forth in Code §401(m)(2) only with
respect to the matching contribution set forth in Section 6.5(b) in any Plan
Year in which the Plan includes a Qualified Automatic Contribution Arrangement
pursuant to PPA §902(b), which revised Code §401(m)(12).

 

  6.10 Limited Exemption from Top Heavy. If Section 6.2 is checked, then
notwithstanding anything in the Plan to the contrary, in any Plan Year in which
the Plan consists solely of: (a) Elective Deferrals under a Qualified Automatic
Contribution Arrangement which meets the requirements of Code §401(k)(13) as set
forth in Sections 6.3 and 6.4; and (b) Employer contributions consisting of
either (1) non-elective contributions which meet the requirements of Code
§401(k)(13) as set forth in Section 6.5(a), or (2) matching contributions which
meet the requirements of Code §401(m)(12) as set for the in Section 6.5(b), then
such Plan will not be treated as a top heavy Plan and will be exempt from the
top heavy requirements of Code §416. Furthermore, if the Plan (but for the prior
sentence) would be treated as a top heavy Plan because the Plan is a member of
an aggregation group which is a top heavy group, then the contributions under
the Plan may be taken into account in determining whether any other plan in the
aggregation group meets the top heavy requirements of Code §416.

 

5



--------------------------------------------------------------------------------

Section 7. Elimination/Modification of Non-Safe Harbor Contribution Provisions

 

7.1    ¨    Not Applicable. The Plan does not have or does not make any Employer
contributions to a non-safe harbor matching contribution component or a non-safe
harbor non-elective contribution component of the Plan. 7.2    ¨    Not
Applicable. The Plan’s existing non-safe harbor matching contribution component
and/or non-safe harbor non-elective contribution component are being retained.
7.3    x    Effective Date. Notwithstanding the Effective Date of the Automatic
Contribution Arrangement, the provisions set forth in this Section 7 are
effective as of January 1, 2009.

 

7.4 Type of Employer Contributions Being Eliminated. If Section 7.3 is checked,
then by executing this Amendment:

 

  ¨ Not Applicable. No Employer contributions and related allocations will cease
or will be eliminated.

 

  x Employer Contributions and Related Allocations. The following Employer
contributions (except for receivables) and related allocations will cease and
will be eliminated as of the Effective Date set forth in Section 7.3:

 

  x Matching Contributions. Non-safe harbor matching contributions.

 

  ¨ Non-Elective Contributions. Non-safe harbor non-elective contributions.

 

7.5 Modification/Addition of Employer Contributions. If Section 7.3 is checked,
then by executing this Amendment, the following Employer contributions and
related allocations are modified and/or added as of the Effective Date set forth
in Section 7.3, in accordance with the following provisions:

 

  ¨ Not Applicable. No Employer contributions and related allocations (other
than the elimination of those Employer contributions and related allocations of
Section 7.4) are being modified and/or added.

 

  x Modification/Addition. 75% of pay is the maximum Employee Elective Deferral
Contribution.

Section 8. Default Investment

 

  8.1 Default Investment. If a participant or beneficiary has the opportunity to
direct the investment of the assets in his or her account (but does not direct
the investment of such assets), then such assets in his or her account will be
invested as follows:

 

(a)    ¨    Not Applicable. Participants and/or beneficiaries are not permitted
to direct the investment of the assets in their accounts; the Plan’s trustee or
investment manager makes the investment decisions with respect to the Plan’s
assets. (b)    x    Qualified Default Investment Alternative. The assets in his
or her account will be invested in a Qualified Default Investment Alternative.
(c)    ¨    Non-Qualified Default Investment Alternative. The assets in his or
her account will subject to the following provisions:

 

  (1) Type of Investment. The assets in his or her account will be invested in:

 

  ¨ A selected “default investment” which is expected to produce a favorable
rate of return and which minimizes the overall risk of losing money.

 

  ¨ Other:                                                              .

 

  (2) Transfer from the Non-Qualified Default Investment Alternative. Transfers
by participants from the non-qualified default investment alternative will be
permitted on the following date(s) of the Plan Year:

  

 

  .

 

6



--------------------------------------------------------------------------------

  8.2 Transfer from Qualified Default Investment Alternative. If Section 8.1(b)
is checked, then any participant or beneficiary on whose behalf assets are
invested in a Qualified Default Investment Alternative may transfer, in whole or
in part, such assets to any other investment alternative available under the
Plan with a frequency consistent with that afforded to a participant or
beneficiary who elected to invest in the Qualified Default Investment
Alternative, but not less frequently than once within any 3-month period.

 

  (a) No Fees during First 90 Days. Any participant’s or beneficiary’s election
to make such transfer during the 90 day period beginning on the date of the
first elective deferral or first investment in a Qualified Default Investment
Alternative will not be subject to any restrictions, fees or expenses (including
surrender charges, liquidation or exchange fees, redemption fees and similar
expenses charged in connection with the liquidation of, or transfer from, the
investment), except as permitted in Department of Labor Regulation
§2550.404c–5(c)(5)(ii)(B).

 

  (b) Limited Fees after First 90 Days. Following the end of the 90-day period
described in paragraph (a), any transfer from the Qualified Default Investment
Alternative will not be subject to any restrictions, fees or expenses not
otherwise applicable to a participant or beneficiary who elected to invest in
that Qualified Default Investment Alternative.

 

  8.3 Broad Range of Investment Alternatives. If Section 8.1(b) is checked, then
the Plan must offer a “broad range of investment alternatives” within the
meaning of Department of Labor Regulation §2550.404c–1(b)(3).

 

  8.4 Materials Must Be Provided. If Section 8.1(b) is checked, then a fiduciary
must provide to a participant or beneficiary the materials set forth in
Department of Labor Regulation §2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and
Department of Labor Regulation §404c-1(b)(2)(i)(B)(2) relating to a
participant’s or beneficiary’s investment in a Qualified Default Investment
Alternative.

Section 9. Notice Requirements

 

  9.1 Content and Timing of Notice for Automatic Contribution Arrangement.
Within a reasonable period before the beginning of each Plan Year, Eligible
Participants to whom the Automatic Contribution Arrangement applies for such
Plan Year must receive a sufficiently accurate and comprehensive written notice
of their rights and obligations under the Automatic Contribution Arrangement.
Such notice will be written in a manner calculated to be understood by the
average Eligible Participant to whom the Automatic Contribution Arrangement
applies. The notice must explain (a) under the Automatic Contribution
Arrangement, the Eligible Participant’s right pursuant to a Automatic
Contribution Overriding Election to elect either (1) not to have Elective
Deferrals made on the Eligible Participant’s behalf, or (2) to have Elective
Deferrals made at a different percentage; and (b) how contributions made under
the Automatic Contribution Arrangement will be invested in the absence of any
investment election by the Eligible Participant (the default investment(s)).
After receipt of the notice described in this paragraph, any Eligible
Participant to whom the Automatic Contribution Arrangement relates must have a
reasonable period of time before the first Elective Deferral is made to exercise
the rights set forth within the notice including, but not limited to, executing
an Automatic Contribution Overriding Election.

 

  9.2 Content and Timing of Notice for Qualified Default Investment Alternative.
If Section 8.1(b) is checked, then the following provisions apply to the notice
required by a Qualified Default Investment Alternative:

 

  (a) Manner. Such notice will be written in a manner calculated to be
understood by the average Plan participant.

 

  (b) Content. Such notice will contain the following:

 

  (1) A description of the circumstances under which assets in the individual
account of a participant or beneficiary may be invested on behalf of the
participant or beneficiary in a Qualified Default Investment Alternative; and,
if applicable, an explanation of the circumstances under which Elective
Deferrals will be made on behalf of a participant, the percentage of such
Elective Deferrals, and the right of the participant to elect not to have such
Elective Deferrals made on the participant’s behalf (or to elect to have such
Elective Deferrals made at a different percentage);

 

  (2) An explanation of the right of participants and beneficiaries to direct
the investment of assets in their individual accounts;

 

  (3) A description of the Qualified Default Investment Alternative, including a
description of the investment objectives, risk and return characteristics (if
applicable), and fees and expenses attendant to the Qualified Default Investment
Alternative;

 

7



--------------------------------------------------------------------------------

  (4) A description of the right of the participants and beneficiaries on whose
behalf assets are invested in a Qualified Default Investment Alternative to
direct the investment of those assets to any other investment alternative under
the Plan, including a description of any applicable restrictions, fees or
expenses in connection with such transfer; and

 

  (5) An explanation of where the participants and beneficiaries can obtain
investment information concerning the other investment alternatives available
under the Plan.

 

  (c) Timing. The participant or beneficiary on whose behalf an investment in a
Qualified Default Investment Alternative may be made must be furnished such
notice during the following periods:

 

  (1) Either:

 

  (A) At least 30 days in advance of the participant’s Entry Date of the
Elective Deferral component of the Plan (or such other component of the Plan in
which a participant’s account may be invested in a Qualified Default Investment
Alternative), or at least 30 days in advance of the date of any first investment
in a Qualified Default Investment Alternative on behalf of a participant or
beneficiary; or

 

  (B) If the Plan is an Eligible Automatic Contribution Arrangement and the
participant has the opportunity to receive a Permissible Withdrawal, on or
before the participant’s Entry Date of the Elective Deferral component of the
Plan; and

 

  (2) Within a reasonable period of time of at least 30 days in advance of each
subsequent Plan Year;

Section 10. Definitions

 

  10.1 Applicable Plan Year. The term “Applicable Plan Year” means, for purposes
of determining the Qualified Percentage that applies to a specific Eligible
Participant, a specific Plan Year. The first Applicable Plan Year is the Plan
Year that contains the date upon which an Eligible Participant could first have
had Elective Deferrals withheld under the Qualified Automatic Contribution
Arrangement, regardless of whether the Eligible Participant executes an
Automatic Contribution Overriding Election. Subsequent Applicable Plan Years are
based upon the number of Plan Years after the first Applicable Plan Year,
regardless of whether the Eligible Participant executes an Automatic
Contribution Overriding Election.

 

  10.2 Automatic Contribution Arrangement. The term “Automatic Contribution
Arrangement” means any arrangement under which (a) a participant may elect to
have the Employer make payments as Elective Deferrals under the Plan on his or
her behalf, or to receive such payments directly in cash, and (b) an Eligible
Participant is treated as having elected to have the Employer make Elective
Deferrals to the Plan, in an amount equal to a uniform percentage of
Compensation until such Eligible Participant executes an Automatic Contribution
Overriding Election; such percentage may be set forth in either this Amendment
or such other Plan documentation as permitted by law. An Automatic Contribution
Arrangement includes a Qualified Automatic Contribution Arrangement, an Eligible
Automatic Contribution Arrangement, or a Traditional Automatic Contribution
Arrangement, as applicable.

 

  10.3 Automatic Contribution Percentage. The term “Automatic Contribution
Percentage” means, with respect to an Eligible Automatic Contribution
Arrangement or a Traditional Automatic Contribution Arrangement, as applicable,
the percent of Compensation that an Eligible Participant is treated as having
elected to have the Employer make as Elective Deferrals to the Plan, as set
forth in this Amendment or such other Plan documentation as permitted by law.

 

  10.4 Automatic Contribution Overriding Election. The term “Automatic
Contribution Overriding Election” means an affirmative election by an Eligible
Participant to override the Automatic Contribution Percentage or Qualified
Percentage that is applicable to such Eligible Participant. The Automatic
Contribution Overriding Election will provide either (a) to not have Elective
Deferrals made under the Automatic Contribution Arrangement, or (b) to have
Elective Deferrals made at a percentage of Compensation different than the
Automatic Contribution Percentage or Qualified Percentage, at the percentage of
Compensation specified in the Automatic Contribution Overriding Election.

 

  10.5 Compensation. The term “Compensation” means, except for purposes of the
non-elective contribution of Section 6.5(a) or the matching contribution of
Section 6.5(b), compensation as defined in the Plan for the component or the
purpose for which the compensation relates. However, if the Plan is a Qualified
Automatic Contribution Arrangement, then the term “Compensation” means, for
purposes of the non-elective contribution of Section 6.5(a) or the matching
contribution of Section 6.5(b), compensation as defined in Section 6.5(d).

 

8



--------------------------------------------------------------------------------

  10.6 Effective Date of the Automatic Contribution Arrangement. The term
“Effective Date of the Automatic Contribution Arrangement” means the effective
date set forth in Section 6.2.

 

  10.7 Eligible Automatic Contribution Arrangement. The term “Eligible Automatic
Contribution Arrangement” means an Automatic Contribution Arrangement that meets
all of the requirements of Code §414(w)(3) including, but limited to, a
Qualified Default Investment Alternative and the applicable notice requirements.

 

  10.8 Elective Deferral. The term “Elective Deferral” means an Employer
contribution as described in Code §402(g)(3).

 

  10.9 Eligible Participant. The term “Eligible Participant” means a participant
in the Plan subject to the Automatic Contribution Arrangement.

 

  10.10 Employer. The term “Employer” shall mean the Sponsoring Employer as set
forth in Section 1.2, and any other entity that adopts the Plan.

 

  10.11 Entry Date. The term “Entry Date” means the date or dates on which an
employee who is eligible to participate in the Elective Deferral component of
the Plan becomes a participant in such component of the Plan, or, if applicable,
the date or dates on which an employee who is eligible to participate in another
component of the Plan becomes a participant in such other component of the Plan.

 

  10.12 Excess Aggregate Contributions. The term “Excess Aggregate
Contributions” means amounts as described in Code §4979(d).

 

  10.13 Excess Contributions. The term “Excess Contributions” means amounts as
described in Code §4979(c).

 

  10.14 Permissible Withdrawal. The term “Permissible Withdrawal” means any
withdrawal from an Eligible Automatic Contribution Arrangement which meets the
following requirements:

 

  (a) Employee’s Election and Timing. The distribution is made pursuant to an
election by an Eligible Participant, and such election is made no later than 90
days after the date of the first Elective Deferral with respect to the Eligible
Participant under the Eligible Automatic Contribution Arrangement;

 

  (b) Only Elective Deferrals and Earnings. The distribution consists of only
Elective Deferrals (and earnings attributable thereto);

 

  (c) Amount of Distribution. The amount of the distribution is equal to the
amount of Elective Deferrals made with respect to the first payroll period to
which the Eligible Automatic Contribution Arrangement applies to the Eligible
Participant and any succeeding payroll period beginning before the effective
date of the election pursuant to paragraph (a) (and earnings attributable
thereto).

 

  10.15 Plan Year. The term “Plan Year” means computation period as set forth in
the Plan document.

 

  10.16 PPA. The term “PPA” means the Pension Protection Act of 2006.

 

  10.17 Pre-Tax Elective Deferral. The term “Pre-Tax Elective Deferral” means an
Elective Deferral that is not includible in the participant’s gross income at
the time that the Elective Deferral is deferred.

 

  10.18 Qualified Automatic Contribution Arrangement. The term “Qualified
Automatic Contribution Arrangement” means an Automatic Contribution Arrangement
that meets all of the requirements set forth in Code §401(k)(13)(B) including,
but not limited to, the applicable Qualified Percentage for the Applicable Plan
Year, the required Employer contributions of the non-elective contributions of
Section 6.5(a) or the matching contributions of Section 6.5(b), and the
applicable notice requirements.

 

  10.19 Qualified Default Investment Alternative. The term “Qualified Default
Investment Alternative” means an investment alternative available to
participants and beneficiaries, subject to the following rules:

 

  (a) No Employer Securities. The Qualified Default Investment Alternative does
not hold or permit the acquisition of Employer securities, except as permitted
by Department of Labor Regulation §2550.404c–5(e)(1)(ii);

 

9



--------------------------------------------------------------------------------

  (b) Transfer Permitted. The Qualified Default Investment Alternative permits a
participant or beneficiary to transfer, in whole or in part, his or her
investment from the Qualified Default Investment Alternative to any other
investment alternative available under the Plan, pursuant to the rules of
Department of Labor Regulation §2550.404c–5(c)(5);

 

  (c) Management. The Qualified Default Investment Alternative is:

 

  (1) Managed by: (A) an investment manager, within the meaning of ERISA §3(38);
(B) a Plan trustee that meets the requirements of ERISA §3(38)(A), (B) and (C);
or (C) the Sponsor Employer who is a named fiduciary within the meaning of ERISA
§402(a)(2);

 

  (2) An investment company registered under the Investment Company Act of 1940;
or

 

  (3) An investment product or fund described in Department of Labor Regulation
§2550.404c–5(e)(4)(iv) or (v); and

 

  (d) Types of Permitted Investments. The Qualified Default Investment
Alternative is one of the following:

 

  (1) An investment fund product or model portfolio that applies generally
accepted investment theories, is diversified so as to minimize the risk of large
losses and that is designed to provide varying degrees of long-term appreciation
and capital preservation through a mix of equity and fixed income exposures
based on the participant’s age, target retirement date (such as normal
retirement age under the Plan) or life expectancy, but is not required to take
into account risk tolerances, investments or other preferences of an individual
participant or beneficiary.

 

  (2) An investment fund product or model portfolio that applies generally
accepted investment theories, is diversified so as to minimize the risk of large
losses and that is designed to provide long-term appreciation and capital
preservation through a mix of equity and fixed income exposures consistent with
a target level of risk appropriate for participants of the Plan as a whole, but
is not required to take into account the age, risk tolerances, investments or
other preferences of an individual participant or beneficiary.

 

  (3) An investment management service with respect to which a fiduciary, within
the meaning of Department of Labor Regulation §2550.404c–5(e)(3)(i), applying
generally accepted investment theories, allocates the assets of a participant’s
individual account to achieve varying degrees of long-term appreciation and
capital preservation through a mix of equity and fixed income exposures, offered
through investment alternatives available under the plan, based on the
participant’s age, target retirement date (such as normal retirement age under
the Plan) or life expectancy, but is not required to take into account risk
tolerances, investments or other preferences of an individual participant.

 

  (4) An investment product or fund designed to preserve principal and provide a
reasonable rate of return, whether or not such return is guaranteed, consistent
with liquidity. Such investment product shall: (A) Seek to maintain, over the
term of the investment, the dollar value that is equal to the amount invested in
the product; and (B) Be offered by a State or federally regulated financial
institution. Such investment product or fund described in this paragraph shall
constitute a Qualified Default Investment Alternative for not more than 120 days
after the date of the participant’s first Elective Deferral as determined under
Code §414(w)(2)(B) or other first investment.

 

  (5) An investment product or fund designed to guarantee principal and a rate
of return generally consistent with that earned on intermediate investment grade
bonds, while providing liquidity for withdrawals by participants and
beneficiaries, including transfers to other investment alternatives. Such
investment product must meet the following requirements: (A) There are no fees
or surrender charges imposed in connection with withdrawals initiated by a
participant or beneficiary; and (B) Principal and rates of return are guaranteed
by a State or federally regulated financial institution. Such investment product
or fund described in this paragraph will constitute a Qualified Default
Investment Alternative solely for purposes of assets invested in such product or
fund before December 24, 2007.

An investment fund product or model portfolio that meets the requirements of
this paragraph (d) may be offered through variable annuity or similar contracts,
common or collective trust funds, or pooled investment funds without regard to
whether such contracts or funds provide annuity purchase rights, investment
guarantees, death benefit guarantees, or other features ancillary to the
investment fund product or model portfolio.

 

  10.20 Qualified Percentage. The term “Qualified Percentage” means the uniform
percentage of Compensation that an Eligible Participant is treated as having
elected to have the Employer make to the Plan as Elective Deferrals under a
Qualified Automatic Contribution Arrangement. Under no circumstances can the
Qualified Percentage exceed 10%.

 

10



--------------------------------------------------------------------------------

  10.21 Roth Elective Deferral. The term “Roth Elective Deferral” means a
participant’s Elective Deferral that is includible in the participant’s gross
income at the time that the Elective Deferral is deferred.

 

  10.22 Safe Harbor 401(k) and/or 401(m) Plan. The term “Safe Harbor 401(k)
and/or 401(m) Plan” means a 401(k) plan which meets all of the requirements of
Code §401(k)(12) and/or a 401(m) plan which meets all of the requirements of
Code §401(m)(11) for a Plan Year.

 

  10.23 Traditional Automatic Contribution Arrangement. The term “Traditional
Automatic Contribution Arrangement” means an Automatic Contribution Arrangement
that is neither a Qualified Automatic Contribution Arrangement nor an Eligible
Automatic Contribution Arrangement.

 

  10.24 Year of Vesting Service. The term “Year of Vesting Service” means either
(a) if used for vesting purposes, a year of service (as defined in the Plan);
(b) if used for vesting purposes, a whole year (or 1-year) period of service (as
defined in the Plan); or (c) any other one year period that is used for vesting
purposes in the Plan.

Section 11. Signature Provisions

 

  11.1 Signature of the Authorized Representative of the Sponsoring Employer:

 

By  

 

     Date   

 

Print Name  

 

     Title   

 

 

11